By the Court, Edmonds, P. J.
'That certainty and precision, in an indictment, is required, which will enable the defendant to judge whether the facts and circumstances stated constitute an indictable offence; that he may know the nature (of the offence against which he is to prepare his defence; that he may plead a conviction or acquittal in bar of another indict*551ment; and that there may be no doubt as to the nature of the judgment to be given in case of conviction.
The first count in this indictment is enough for all this. The addition of the words “ belonging to said Astor” would not be necessary to either of these things.
Again. The words in that count “ with intent to extort and gain,” &c. sufficiently imply that it was the property of Astor the defendant was aiming at. The adding the words “ belonging to said Astor,” would not change the matter in substance, but only in form, and that is such a formal defect as under 2 R. S. 728, § 52, can be disregarded, because it does in no respect tend to the prejudice of the defendant. (People v. Rynders, 12 Wend. 425.) Larceny is stealing the goods, &c. property of another. Yet an indictment charging a stealing from A. B. has been held good as implying that the thing stolen belonged to A. B., and property in A. B. must always, under this averment, be proved. (1 Hale’s P. C. 512, n.) So here, a charge of an intent to extort and gain from, Astor, necessarily implies that it was his property, and required proof that it was. The jury could not have convicted without such proof, and their verdict cures any defect in that respect.
It is sufficient if all the circumstances necessary to describe and render the charge intelligible in its legal requisites, appear on the face of the proceedings, and inform the defendant of the charge against him. (People v. Phelps, 5 Wend. 1.)
The judgment of the court of sessions must be affirmed.
Judgment affirmed.